Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Frank W. Compagni on Thursday, September 16, 2021.

The application has been amended as follows:

Claim 1.  A method of simulating a feeding motion for a waterfowl decoy on a body of water, comprising:
placing a waterfowl decoy on a body of water, the waterfowl decoy comprising:
a body portion and a head portion at a front end of the body portion, the head portion and the body portion defining an outer surface that simulates a waterfowl, the body portion being at least partially buoyant in water;
a motor coupled to a bottom of the body portion, the motor having a rotatable shaft;
 at a fixed point to pivot the elongate member about the [[a]] fixed point relative to the body portion, the elongate member movable by the shaft of the motor between a first position and a second position by corresponding movement of the shaft of the motor from a first rotational position to a second rotational position; and
a mass coupled to a second end of the elongate member, the mass having sufficient weight to counterbalance the buoyancy of the body portion to cause the elongate member to remain substantially vertical in the body of water when the shaft of the motor is rotated causing the head portion to be submerged in the body of water when the mass is pivoted toward the head portion and causing the head portion to raise out of the body of water when the mass is pivoted away from the head portion;
rotating the shaft of the motor from the first rotational position to the second rotational position thereby causing the body portion of the decoy to move from a substantially horizontal position to a substantially vertical position relative to the body of water;
rotating the shaft of the motor from the second rotational position to a third rotational position thereby causing the elongate member to move from the second position to a third position and the body portion of the decoy to move from the substantially vertical position to a feeding position at an angle between the substantially horizontal position and the substantially 
rotating the shaft of the motor in a back and forth manner from the second rotational position to the third rotational position thereby causing the body portion of the decoy to move back and forth between the feeding position and the substantially vertical position to simulate a feeding motion by the decoy; and
rotating the shaft of the motor from the third or second rotational position back to the first rotational position thereby causing the elongate member to move back to the first position and the body portion of the decoy to move back to the substantially horizontal position.

Claim 2.  The method of claim 1, wherein when the elongate member is in the second position, the shaft of the motor has been rotated approximately between 90 and 100 degrees from the first rotational position to the second rotational position.

Claim 6.  The method of claim 5, wherein the shaft of the motor is repeatedly rotated  second rotational position and third rotational position 

 rotational position  rotational position in about 1 second.

Claim 12.  A method of simulating a feeding motion for a duck decoy on a body of water, comprising:
providing a buoyant duck decoy on a body of water, the decoy comprising:
a head portion, a body portion and a tail portion;
a motor coupled to the body portion, the motor having a rotatable shaft extending from the motor;
a rigid elongate member having a first end fixed to the shaft of the motor at a fixed point and a second end coupled to a mass, the elongate member being pivotable about the [[a]] fixed point relative to the body portion from a first position to a second position, in the first position, the elongate member extending substantially perpendicular from a bottom surface of the body portion and, in the second position, the elongate member extending substantially parallel to the bottom surface of the body portion and toward a front of the decoy, the elongate member having a length to position the mass in front of the body portion of the decoy when the elongate member is in the second position;
the mass having sufficient weight to counterbalance the buoyancy of the duck decoy 
rotating the shaft of the motor so as to move the elongate member from the first position to the second position thereby causing the body portion of the decoy to move from a substantially horizontal position to a substantially vertical position relative to the body of water;
rotating the shaft of the motor so as to move the elongate member from the second position to a third position that is between the first position and the second position and rotating the shaft of the motor in a back and forth manner so as to move the elongate member back and forth between the second and third positions thereby causing the decoy to simulate a feeding motion; and
rotating the shaft of the motor to move the elongate member back to the first position thereby causing the body portion of the decoy to move back to the substantially horizontal position so that the head portion of the decoy is out of the water.

Claim 17.  The method of claim 12 [[13]], wherein when the elongate member is in the third position, the elongate member has been pivoted approximately between 10 and 20 degrees from the second position.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
In regard to claim 1, the prior art of record does not disclose a method of simulating a feeding motion for a waterfowl decoy on a body of water, comprising an elongate member having a first end fixed to the shaft of the motor at a fixed point to pivot the elongate member about the fixed point relative to the body portion.
In regard to claim 12, the prior art of record does not disclose a method of simulating a feeding motion for a duck decoy on a body of water, comprising a rigid elongate member having a first end fixed to the shaft of the motor at a fixed point and a second end coupled to a mass, the elongate member being pivotable about the fixed point relative to the body portion from a first position to a second position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  





DWA